— In a proceeding to confirm an arbitration award, in which respondent cross-applied to vacate the award, the petitioners appeal from a judgment of the Supreme Court, Rockland County, dated April 11, 1978, which vacated the award on the ground that the arbitrators had exceeded their power. Judgment affirmed, with $50 costs and disbursements. The grievance board acknowledged that it had no authority to deal with the reclassification of positions, inasmuch as the scope of arbitration was expressly limited in that regard by the contract (see Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582). By its award, however, the board effectively reclassified the grievants; that is, the board determined that the grievants ought to be paid at a higher rate for their duties. *685Whatever "special circumstances” the board felt existed because the grievants’ positions had been newly established, they did not permit the board, under the guise of fashioning a remedy for an "inequitable situation”, to reclassify the positions. Mollen, P.J., O’Connor, Rabin and Gulotta, JJ., concur.